Title: 74. A Bill against Conveying or Taking Pretensed Titles, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that no person shall convey or take, or bargain to convey or take, any pretensed title to any lands or tenements, unless the person conveying or bargaining to convey, or those under whom he claims shall have been in possession of the same, or of the reversion or remainder thereof one whole year next before. And he who offendeth herein knowingly shall forfeit the whole value of the lands or tenements; the one moiety to the commonwealth, and the other to him who will sue as well for himself as for the commonwealth.
But any person lawfully possessed of lands or tenements or of the reversion or remainder thereof, may nevertheless take or bargain to take the pretensed title of any other person, so far and so far only as it may confirm his former estate.
